Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 9, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the *728evidence (see, CPL 470.15 [5]). Two eyewitnesses testified that the defendant fired three shotgun blasts at the deceased, striking him in the chest three times. Although the defendant contends that these witnesses should not have been believed by the jury, resolutions of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Gaimari, 176 NY 84, 94, supra; People v Garafolo, 44 AD2d 86, 88). We find no basis to disturb the jury’s determination.
We further find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 86-87). Thompson, J. P., Brown, Rubin and Sullivan, JJ., concur.